Title: To George Washington from William Livingston, 21 September 1778
From: Livingston, William
To: Washington, George


          
            Dear Sir
            Princeton [N.J.] 21 Sepr 1778
          
          About a week ago arrived in Brunswick from New york one Crowel formerly a New Jersey man with a Flagg for his Boat from Admiral Gambier, for the sole purpose of his carrying to Brunswick Lewis Costigen & his family; and another pass from General Jones in the like words except the omission of the word, sole. Crowel, after landing his Passengers obtained leave from Justice Neilson to go about to visit his old acquaintances upon plighting his word and honour not to carry off any provisions to New york. He accordingly left Brunswick without taking in any lading there; but one of our militia officers having received information that he had bargained for some flour along shore; and supposing that he would receive it on board soon after he left the City, detached four men, who lay in the reeds to watch his motions. After passing a point of Land near Brunswick he was boarded by a craft with provisions. As the craft returned from his Vessel the militia men hailed her, & she still making off, fired at her, without effect. They then hailed Crowel, and bid him send his barge to fetch them to examine his Vessel. Refusing this, they threatend to fire if he persisted in his attempt to make off. He did persist, and they fired, but did no execution. Finding at last that they hailed another craft to convey them on board, he thought proper to send his own to fetch them. They found on board nine barrels of flour, three firkins of butter and some other Articles. It appears from some of his papers which he threw over board tied to a stone, and which the ebbing of the tide left dry, that he had brought a quantity of Sugar to barter for those articles. The Captors brought his Vessel back to Brunswick, and claim both her and her cargo by the embargo Law of this State enacted in pursuance of a Recommendation of Congress.
          By advice of Council I ordered Crowel to this place and the above 
            
            
            
            facts appearing on examination well supported, the Council advised me to detain him, until I could procure your Excellencys opinion on the Subject. He will therefore be detained at Brunswick accordingly.
          What he has done, would by our Law have incurred a forfeiture of both vessel & cargo had the like been done by any of our own Subjects.
          How far his Flagg is a protection of his Vessel so as to exempt her from that confiscation which another Vessel the property of a citizen, would be liable to, in similar circumstances, is not so clear as I could wish it.
          Admitting the Flag to protect the vessel, does it also protect the Lading?
          The Captors will not easily be reconciled to the restitution of both. Nor ought their ardor for preventing this kind of traffic (admitting that it proceeds from self-interest) to be suppressed without sufficient reason. The Enemy know that there is a Post at Elizabeth Town, and that there is none at Brunswick. For this very reason, I presume they send their Flags to the latter, where we having no body to guard them, they can execute their designs without controul. By this means, after having in great measure prevented the practice of our people’s carrying provisions to them, we shall have the mortification of seeing them fetching it from us. on the other hand, wh<at> are the usual & acknowledged prerogatives of Letters of safe conduct, we would wish to preserve inviolate; and carefully avoid going into any measure that should afford the enemy any just cause for insulting our flags of truce.
          As your Excellency has doubtless had occasion to turn your thoughts to the Law of Nations on this Subject, I should be glad to be favoured with your opinion, being as desirous of forbearing any step not supported by precedent or derogatory to the honour of America, as I am of punishing the pervertion of public credentials to the purpose of private smuggling, as well as all other dishonourable artifices to violate the municipal Law—I have the honour to be with the highest Esteem your Excellencys most obedient Servt
          
            Wil: Livingston
          
        